Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
The Examiner acknowledges the amendments made in the claim(s) to address various objections/rejections in the last Office Action dated 10/04/2021. The amendment to abstract has overcome the objection. Claim amendments to claim 7 has overcome the claim objection. Cancellation of claims 10 and 12 result in overcoming the 112(b) indefiniteness rejection and 112(f) claim interpretation respectively.
This application is a continuation of a previously filed application No. 16/095,590 (Now Patent 10,939,099 B2). The Applicant has filed a Terminal Disclaimer (TD) on 12/06/2021 in response to the Double Patenting rejection in the last Office Action mailed on 10/04/2021. The Terminal Disclaimer has been approved as of 12/06/2021. 

Allowable Subject Matter
Claims 1-7, 9, 11, 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses an image decoding method, executed by a processor, comprising: obtaining a first syntax element corresponding to a first partitioning mode dividing a current block and a second syntax element corresponding to a second partitioning mode dividing the current block; calculating motion information of a first prediction unit determined by the first partitioning mode determined based on the first syntax element; constructing a most probable 
The reference of Jun et al. (US PGPub 2018/0376137 A1) teach a method video decoding where motion vector information related to the first and second reference blocks of the first and second reference pictures of the current block, which is equivalent of the prediction unit, is determined and shows different partitioning modes of the current block. Although the reference of Jun et al. teach generating a prediction block of the first partitioned sub prediction block and generating a prediction block of the second prediction unit by using the motion information of the second prediction unit and also teach reference picture lists, but it fails to teach generating MPM list for different partitioning modes as well as constructing an MPM list comprising a plurality of partitioning modes different from the first partitioning mode. The reference of Lim et al. (US PGPub 2019/0289301 A1), in the same field of endeavor, teach creating an MPM list for different partitioning modes, but it does not teach constructing an MPM list comprising a plurality of partitioning modes different from the first partitioning mode. The other reference of Lim et al. (US PGPub 2014/0328403 A1), in the same field of endeavor, teach partitioning scheme with lines passing through one or more vertexes of the current block, but it does not teach constructing an MPM list comprising a plurality of partitioning modes different from the first partitioning mode. As a result, Jun et al. alone or in combination with the first Lim et al. and the second Lim et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 15, which is an encoding method claim of the corresponding decoding method claim 1, and independent claim 16, which is a transmission method claim of the corresponding decoding method claim 1, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/Mainul Hasan/
Primary Examiner, Art Unit 2485